Citation Nr: 9915032	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 1997 for 
the grant of a 70 percent disability evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


INTRODUCTION


The veteran had active honorable military service between 
1986 and 1994. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND


In May 1999, while the veteran's claim was awaiting appellate 
review by the Board, he submitted a statement requesting that 
the file be returned to the RO so that he could submit 
additional evidence and appear at a personal hearing.
 
In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing to afford him the opportunity to 
provide testimony and evidence in support 
of his claim.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.

If the decision remains adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order. 

The purpose of this REMAND is to comply with due process 
requirements.  The veteran needs to take no action until 
further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










